UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2008 Commission File No.: 1-12933 AUTOLIV, INC. (Exact name of registrant as specified in its charter) Delaware 51-0378542 (State or other jurisdic- (I.R.S. Employer Identi- tion of incorporation or fication No.) organization) World Trade Center, Klarabergsviadukten 70, Box 70381, SE-tockholm, Sweden N/A (Address of principal executive offices) (Zip Code) +46 8 587 20 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirement for the past 90 days. Yes: [x] No: [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer: [x] Accelerated filer: [] Non-accelerated filer [ ] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes: [ ] No: [x] Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: As of October 20, 2008, there were 70,301,828 shares of common stock of Autoliv, Inc., par value $1.00 per share, outstanding. FORWARD-LOOKING STATEMENTS This Form 10-Q contains statements that are not historical facts but rather forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are those that address activities, events or developments that Autoliv, Inc. (“Autoliv”, the “Company” or “we”) or its management believes or anticipates may occur in the future, including statements relating to industry trends, business opportunities, sales contracts, sales backlog, ongoing commercial arrangements and discussions, as well as any statements about future operating performance or financial results. In some cases, you can identify these statements by forward-looking words such as “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes,” “might,” “will,” “should,” or the negative of these terms and other comparable terminology, although not all forward-looking statements are so identified. All such forward-looking statements are based upon our current expectations and various assumptions, and apply only as of the date of this report. Our expectations and beliefs are expressed in good faith and we believe there is a reasonable basis for them. However, there can be no assurance that such forward-looking statements will materialize or prove to be correct. Because these forward-looking statements involve risks and uncertainties, the outcome could differ materially from those set out in the forward-looking statements for a variety or reasons, including without limitation, changes in and the successful execution of the action program discussed herein and the market reaction thereto, changes in general industry and market conditions, increased competition, higher raw material costs particularly commodity and energy costs, customer bankruptcies and industry consolidation, changes in consumer preferences for end products, customer losses and changes in regulatory conditions, availability and terms of financing necessary to fund our operations, as well the risks identified in Item 1A “Risk Factors” in this report. Except for the Company's ongoing obligation to disclose information under the U.S. federal securities laws, the Company undertakes no obligation to update publicity any forward-looking statements whether as a result of new information or future events. For any forward-looking statements contained in this or any other document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. INDEX PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 1.1Basis of Presentation 1.2Receivables 1.3Inventories 1.4Restructuring 1.5Product-Related Liabilities 1.6Comprehensive Income 1.7Business Acquisitions 1.8New Accounting Pronouncements 1.9Income Taxes 1.10 Retirement Plans 1.11 Fair Value of Financial Instruments 1.12 Contingent Liabilities 1.13 Subsequent events ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES ITEM 4T. CONTROLS AND PROCEDURES PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Dollars in millions, except per share data) Quarter July-September First nine months January - September 2008 2007 2008 2007 Net sales - Airbag products $979.1 $1,002.2 $3,345.9 $3,231.5 - Seatbelt products 565.6 555.0 1,934.2 1,753.2 Total net sales 1,544.7 1,557.2 5,280.1 4,984.7 Cost of sales (1,283.7) (1,254.9) (4,297.8) (4,001.3) Gross profit 261.0 302.3 982.3 983.4 Selling, general & administrative expenses (85.8) (84.7) (290.7) (270.6) Research, development & engineering expenses (80.9) (93.0) (303.4) (314.3) Amortization of intangibles (5.8) (4.9) (17.7) (14.5) Other income (expense), net (30.2) (9.7) (36.7) (46.1) Operating income 58.3 110.0 333.8 337.9 Equity in earnings of affiliates 1.2 1.4 3.4 4.7 Interest income 3.1 2.1 6.5 5.9 Interest expense (16.7) (15.2) (48.9) (44.7) Other financial items, net 1.3 (3.3) 0.5 (6.8) Income before income taxes 47.2 95.0 295.3 297.0 Income taxes (13.2) (29.8) (85.2) (96.5) Minority interests in subsidiaries (2.8) (2.0) (7.0) (6.6) Net income $31.2 $63.2 $203.1 $193.9 Earnings per share – basic $0.44 $0.82 $2.81 $2.46 Earnings per share – diluted $0.44 $0.81 $2.80 $2.45 Weighted average number of shares outstanding, net of treasury shares (in millions) 71.3 77.4 72.4 78.9 Weighted average number of shares outstanding, assuming dilution and net of treasury shares (in millions) 71.5 77.8 72.6 79.2 Number of shares outstanding, excluding dilution and net of treasury shares (in millions) 70.3 75.9 70.3 75.9 Cash dividend per share – declared $0.41 $0.39 $1.21 $1.17 Cash dividend per share – paid $0.41 $0.39 $1.19 $1.15 See “Notes to unaudited consolidated financial statements.” CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) September 30, 2008 December 31, 2007 (unaudited) Assets Cash & cash equivalents $213.6 $153.8 Receivables 1,226.5 1,230.7 Inventories 653.8 561.3 Other current assets 155.7 149.4 Total current assets 2,249.6 2,095.2 Property, plant & equipment, net 1,222.4 1,259.8 Investments and other non-current assets 192.0 190.9 Goodwill 1,623.0 1,613.4 Intangible assets, net 138.9 146.1 Total assets $5,425.9 $5,305.4 Liabilities and shareholders’ equity Short-term debt $377.3 $311.9 Accounts payable 777.2 834.0 Accrued expenses 417.6 315.4 Other current liabilities 222.0 202.0 Total current liabilities 1,794.1 1,663.3 Long-term debt 1,121.7 1,040.3 Pension liability 52.3 63.3 Other non-current liabilities 136.1 137.2 Minority interests in subsidiaries 56.4 52.2 Shareholders’ equity 2,265,3 2,349.1 Total liabilities and shareholders’ equity $5,425.9 $5,305.4 See “Notes to unaudited consolidated financial statements.” CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (Dollars in millions) Quarter July-September First nine months January - September 2008 2007 2008 2007 Operating activities Net income $31.2 $63.2 $203.1 $193.9 Depreciation and amortization 86.1 77.4 256.5 236.3 Other (8.1) (6.4) (11.2) 11.8 Changes in operating assets and liabilities (7.0) 13.9 (22.7) 107.2 Net cash provided by operating activities 102.2 148.1 425.7 549.2 Investing activities Capital expenditures (73.9) (75.4) (212.6) (235.6) Proceeds from sale of property, plant and equipment 2.8 3.2 10.2 7.8 Acquisitions of businesses and other, net (42.5) 1.8 (47.6) (76.3) Net cash used in investing activities (113.6) (70.4) (250.0) (304.1) Financing activities Net increase (decrease) in short-term debt (187.8) 14.9 59.2 23.7 Issuance of long-term debt 392.1 174.7 411.1 248.4 Repayments and other changes in long-term debt - (56.0) (322.5) (193.7) Dividends paid (29.3) (30.6) (86.4) (91.2) Shares repurchased (65.2) (160.4) (173.5) (257.0) Stock options exercised 1.1 0.9 4.7 8.5 Other, net (3.2) (2.8) (3.6) (1.3) Net cash provided by (used in) financing activities 107.7 (59.3) (111.0) (262.6) Effect of exchange rate changes on cash (9.8) 5.6 (4.9) 9.5 Increase (decrease) in cash and cash equivalents 86.5 24.0 59.8 (8.0) Cash and cash equivalents at period-start 127.1 136.1 153.8 168.1 Cash and cash equivalents at period-end $213.6 $160.1 $213.6 $160.1 See “Notes to unaudited consolidated financial statements.” KEY RATIOS (UNAUDITED) (Dollars in millions, except per share data) Quarter July-September or as of Sept. 30 Nine months January – September or as of Sept. 30 2008 2007 2008 2007 Earnings per share – basic 1) $0.44 $0.82 $2.81 $2.46 Earnings per share – diluted 1) $0.44 $0.81 $2.80 $2.45 Equity per share $32.22 $30.88 $32.22 $30.88 Cash dividend per share - declared $0.41 $0.39 $1.21 $1.17 Cash dividend per share – paid $0.41 $0.39 $1.19 $1.15 Operating working capital 3) $647 $666 $647 $666 Capital employed 10) $3,544 $3,482 $3,544 $3,482 Net debt 3) $1,279 $1,138 $1,279 $1,138 Net debt to capitalization, %3)4) 36 32 36 32 Gross margin, % 5) 16.9 19.4 18.6 19.7 Operating margin, % 6) 3.8 7.1 6.3 6.8 Return onshareholders’ equity, % 5.3 10.6 11.5 10.8 Return on capital employed, % 6.7 12.9 12.6 13.2 Weighted average no. of shares in millions 1)2) 71.5 77.8 72.6 79.2 No. of shares at period-end in millions 7) 70.3 75.9 70.3 75.9 No. of employees at period-end 11) 35,800 35,000 35,800 35,000 Headcount at period-end 12) 41,300 41,500 41,300 41,500 Days receivables outstanding 8) 74 75 66 69 Days inventory outstanding 9) 44 36 39 33 1)
